 BORDO PRODUCTS COMPANY313APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT poll or interrogate our employees concerning their union af-filiations, sympathies, or activities in regard to International Union, UnitedAutomobile, Aircraft & AgriculturalImplementWorkers of America, AFL-CIO,or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such acts may be affected by an agreementrequiring membership in a labor organization as a condition,of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL offer to Jack Griffiths, Julia Capaldi, Beatrice Griffiths, and NettieHeddleson immediate and full reinstatement to his or her former or substantiallyequivalent position,without prejudice to his seniority or other rights andprivileges, and will make each of them whole for any loss of pay he may havesuffered as a result of the discrimination against him.WE WILL NOT discourage membership in International Union, United Auto-mobile, Aircraft & Agricultural Implement Workers of America, AFL-CIO, orany other labor organization, by discriminating in any manner against ouremployees in regard to their hire or tenure of employment or any term orcondition of their employment.WE WILL NOT discriminate in regard to the hire or tenure of employment or anyterm or condition of employment, because of membership in, or activities onbehalf of, any such labor organization.-All our employees are free to become or remain members of the InternationalUnion, United Automobile, Aircraft & Agricultural Implement Workers of America,AFL-CIO, or any other labor organization.OLD KING COLE, INC.,Employer.Dated ---------------- By ----------------------------------------------(Itepresentative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Bordo Products CompanyandInternational Union of UnitedBrewery, Flour,Cereal,Soft Drink and Distillery Workers ofAmerica,AFL-CIO,Petitioner.Case No. 12-RC-192 (formerly10-RC-3590).February 5,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Allen Sinsheimer, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in the business of processing citrusfruits.This case involved its operation at Winter Haven, Florida.117 NLRB No. 39. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer in this proceeding contests the Board's jurisdictionbut refuses to disclose any information as to the nature and extentof its purchases and sales at this plant.The hearing officer placedin the record certain telegrams, dated in September 1956, from cus-tomers of the Employer to the Board's Regional Director, which showthat the Employer at the present time ships in interstate commerceproducts of an annual value of at least $536,941.In 1948, the Employer participated in a consent election involvingthisWinter Haven plant, pursuant to which a certification was issuedcovering the plant.' In 1949, in a proceeding involving its Mission,Texas, plant,' the Employer admitted it is engaged in commerce withinthe meaning of the Act and stipulated certain facts concerning itsoperations on the basis of which the Board asserted jurisdiction.Wehereby take official notice of the record in that proceeding.3Thestipulation therein shows that the Employer is an Illinois corporationwith its home office in Chicago, Illinois, and plants in Mission, Texas,and Winter Haven, Florida.All the Employer's salesmen work outof the home office in Chicago and make sales to various customersover the entire United States.During the operating season, November1947 to May 1948, the Employer purchased in Texas in excess of$100,000 worth of citrus fruit for processing at the Mission plant.During the same period it purchased from the American Can Com-pany and Kieckhefer Container Company tin cans and corrugatedpasteboard cartons valued at $675,000, which were shipped to Missionfrom Houston, Texas. It also purchased in excess of $50,000 worthof labels for use in its Mission plant, most of which were shipped tothe plant from points outside the State of Texas.During the sameperiod of time, the Employer's sales at the Mission, Texas, plant alonewere in excess of $1,000,000, of which approximately 90 percent wasshipped to points outside the State of Texas.The Employer, although contesting jurisdiction herein, neitherasserted nor offered any evidence to show that its operations have sub-stantially changed since the earlier cases.There is nothing in therecord of the 1949 proceeding or of this proceeding which would in-dicate that the Employer's operations for the year 1947-48 are nottypical of its business.The Board is aware of no intervening circum-stances which would raise the probability that the Employer's inter-state business has declined.The presumption is that a state of affairsonce shown to exist continues until the contrary is shown .4Our dis-1Case No 10-RC-421 (not reported in printed volumes of Board Decisions and Orders).2 83 NLRB 461''SeeMaxwellBrothe,s,Ire,111 NLRB 1118,Aabel Corporation,111 NLRB 180, andAvco Mfg Corp.,107 NLRB 295, where the Board took official notice of eailier proceedingsinvolving the same employer to get commerce facts4N L P. B. v. Whittier MillsCo , 111 F. 2d 474 (C. A. 5) ; see alsoN. L. R. B.Kan Flour MillsCo , 122 F. 2d 433, 436 (C, A. 5) , NL R B v. J. G Boswell Co.,136 F.2d 585 (C. A. 9). BORDO PRODUCTSCOMPANY315sentingcolleague failsto cite any authority which holds that there isan exception to thisgeneral ruleof law which precludes its applicationto facts as to business operations simply because such factsare utilizedto determine jurisdiction.Indeed, we note that he participated in2 of the 3 cases cited in footnote3, supra,where the Board did takeofficial notice of the commerce facts in a prior proceedingas a basisfor asserting jurisdiction.Accordingly, in the absence of evidence tothe contrary, which the Employer may still present if it desires to doso, should it promptly make a sufficient offer of proof, the Board con-cludes that the commerce data heretofore presented to the Board con-tinues to be representative of the Employer's business.The Board finds that the Employer is engaged in commerce withinthe meaning of the Act, and inasmuch as the Employer meets theBoard's jurisdictional standards with respect to multistate operations,'itwill effectuate the purposes of the Act to assert jurisdiction in thiscase.2.The record shows that the Petitioner and the Intervenor, Can-nery, Citrus Workers, Drivers, Warehousemen and Allied EmployeesLocal 60, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, AFL-CIO, exist for the purpose ofbargaining collectively with employers concerning the wages, hours,and working conditions of employees.We find that both are labororganizations within the meaning of Section 2 (5) of the Act andclaim to represent certain employees of the Employer.CitrusWorkers' Local Union 24215, AFL-CIO, party to a bar-gaining contract with the Employer, was duly notified but did notintervene in this proceeding.3.The Employer moves to dismiss the petition on numerousgrounds.For reasons indicated below, we deny the motion.The Employer alleges first a contract bar to the petition.A con-tract was entered into between the Employer and the Citrus Workers'Local Union 24215, affiliated with the AFL, on December 15, 1955,which contained an expiration date of October 29, 1956, unless auto-matically renewed by failure of either party to give 60 days' noticeprior to the expiration date.The petition herein was filed on August8, 1956, prior to the operative date of the automatic renewal clause.We, therefore, find that it was timely filed.Accordingly, the con-tract is no bar.'In view of bur finding that the petition was filed ata time appropriate with respect to the contract's term for a changeof representation, the grounds urged by the Employer to support itsdismissal motion relating to raiding, disaffiliation, or defunctness arenot pertinent, and we shall not discuss them.H SeeJonesboro G,aen, Drying Cooperative,110 NLRB 481,The Ransom and RandolphCompany,110 NLRB 2204.6 SeeInternational Harvester Company,113 NLRB 750 316DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer also contends that the Petitioner has not made aproper showing of interest in view of the seasonal nature of thebusiness involved.The Employer urges that a showing of interestamong employees on its payroll at the time the petition was filed isinadequate because of the greatly increased number of employees whowill be working during theseason.We find no merit in the conten-tion.The showing of interest is an administrative matter not subjectto collateral attack, and the Board has consistently found that ashowing among current employees in a seasonal industry is ade-quate?A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees at the Employer's operation located at Winter Haven,Florida.The parties are generally in agreement as to the composi-tion of the unit.There is some problem raised as to the unit place-ment of plant clerical employees and the supervisory status of carcheckers.Although the parties seem to have agreed that "clerical" employeesshould be excluded from the unit they are in specific disagreementconcerning scalemen and possibly stock clerks.The 1948 certificationfollowing a consent election covered all employees including specifi-cally stockroom clerks.The most recent bargaining contract recog-nized a unit of all employees, and although the recognition clause didnot mention specifically plant clerical employees as a group or theindividual classifications here in dispute, an addendum to the contractprovides wage rates for scalemen and stockroom clerks.Scalemen work in the scalehouse weighing fruit.A loaded truckis driven on the scales and the scalemen press a button which auto-matically records the weight on ,a scale ticket.Then, after the truckhas been unloaded, the truck is driven on the scales empty and theweight is recorded in the same manner.The scalemen make a manualcalculation of the differential, record all information relating to thetype of fruit, the supplier of fruit, and other information. Stock clerksperform clerical duties in keeping track of materials.We find thescalemen and stock clerks are plant clerical employees. Inasmuch asthe Board finds it desirable to include plant clericals with productionand maintenance employees with whom they are closely associated,$and, the bargaining history appears to have covered such employees,we shall include all plant clericals, including scalemen and stockclerks, in the unit hereinafter found appropriate.The car checkers work in the warehouse or at any point where thereare shipping operations.Each checker has a crew of three or more7 SeeSebastopol Cooperative Cannery,111 NLRB 530, 532.S SeeMrs.Tucker's Products,106 NLRB 533 BORDO PRODUCTS COMPANY317employees, calledcar loaders.The checkerreceivesa tally whichindicates the amountand size ofmerchandise to be loaded into the caror truck and it is his responsibility to see that the merchandise isloaded correctly by the loaders, and he signs the tally when loading iscompleted.He has the authority to effectively recommend discharge.We find that the car checkers responsibly direct the loaders and aresupervisors as defined in the Act.Accordingly, we shall exclude themfrom the unit.We find the following unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer fruitprocessing plant at Winter Haven, Florida, including scalemen, stockclerks and all plant clericals, and truckdrivers and warehouse em-ployees, but excluding all new construction, installation, and agricul-tural employees,9 office clerical employees, cafeteria employees, labora-tory and first aid personnel, technicians, professional employees,watchmen and guards, sectionizing supervisors, car checkers, and allother supervisors as defined in the Act.5.The Employer's business is seasonal.The plant was closed onMarch 28, 1956, and remaining on the payroll as of August 8, 1956,were 107 employees.At the peak of the season there are approxi-mately 1,200 employees.The season is influenced by the weather.The record shows that in 1955 the peak of employment was reachedsometime after the first of December, and probably remained at thepeak for a couple of months.The Employer moves to dismiss thepetition on the basis that since employees had not been hired forthe current season's operations at the time of the hearing, it is im-proper to provide for an election among employees not yet employed.We find no merit to the contention.10We shall in accordance with our usual practice in seasonal indus-tries direct that an election be held at or about the peak of theseason,on a date to be determined by the Regional Director, among the em-ployees in the appropriate unit who are employed during the payrollperiod immediately preceding the date of the issuance of. notice ofelection by the Regional Director.[Text of Direction of Election omitted from publication.]MEMBER RODGERS, dissenting :I know of no case before this Board, or before the courts, wherethe facts upon which the forum's jurisdiction rests may be presumed.""The parties agreed that "agricultural employees" is defined to mean those employeeswho xvoi k in the grovesSeeSebastopol Ooopeiattie Cannery, sepia42 Am Jui. 440, Pubic Adnumstiative.Law § 109 , 42,Am.,Jur, 513, Public Adminis-trative Law § 157 ; 20 Ant Jur 172. Evidence § 167 Cf. 31 Am Jui 79, Judgments § 41631 Am Jur 81, Judgments § 419 318DECISIONS OF NATIONAL LABOR RELATIONS IIOARDCertainly any rule of law to the effect that facts once established arepresumed to continue does not apply to the determination by a quasi-judicial tribunal of its right to adjudicate a given matter at a giventime.12The Board in its investigation of this case had the statutory rightto subpena all pertinent evidence and failed to exercise this right. Isee no justification, therefore,in presumingto be jurisdictional facts,materials thatare not inthis record but in the record ofa caselitigated8 years ago.Accordingly, I would remand this case for appropriatefurther investigation in conformity with our usual practice.12".such generalizations,useful enough,perhaps, in solving some problem of a par-ticular case,are not rules of law to be applied to all cases, with or without reason "Maggio v. Zeitz,333 U.S. 56, 65.The cases cited by themajority in support of this rule(supra,footnote 3) are not appli-cable.In both theBoswellandTex-O-Ilan Flour Millscases,the Board made specific find-ings of jurisdictional facts based upon what appears to be the most current figures avail-able(26 NLRB 765,768; 35 NLRB 968, 974(C A. 5)). The court's affirmance of thesefindings in theTex-0-Kancase stressed that the information was, in fact,the "last ap-parently for which the record had been made up" (122 F. 2d 433,436) , and significantlytheBoswellfindings were presumed by the court not to have changed "in the followingmonth"(136 F.2d 585, 589).The facts in thelVhittser Millscase that were presumed bythe court to have continued involved substantive matters having no bearing upon theBoard's jurisdiction.111 F 2d 474, 478 (C A 5)There is, of course,an obvious distinction between the Board taking official notice of con-temporaneous facts as it did in the two cases in which I participated(footnote 3, majorityopinion)and presuming to be contemporaneous in 1957, as it does here, facts establishedin 1948Arden.Farms; Bordens Capital Dairy; Carnation Co.; GoldenStateCo. Ltd.;Challenge Cream & Butter Association;CrystalCream and Butter Company; Inderkums Dairy; and Taylor'sDairy 1andOffice Employees International Union,Local No.29, AFL-CIO,PetitionerGolden State Co. Ltd.andChauffeurs,Teamsters&Helpers,Local 150,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America,AFL-CIO,PetitionerArden FarmsandChauffeurs,Teamsters&Helpers, Local 150,International Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers ofAmerica, AFL-CIO, Petitioner.CasesNos. 2O-RC-3155, 1O-RC-3162, and 20-RC-3164.February 5,1957DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before L. D. Mathews, Jr.,1At thehearing, without objection,the petition in Case No.20-RC-3155 was amendedto substitute Crystal Creamand Butter Company for Hone Milk and Ice Cream Co.117 NLRB No. 37.